Title: Abigail Adams to Cotton Tufts, 9 January 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					my dear sir
					Philadelphia Janry 9 1800
				
				I am indebted to you for two Letters, one which acknowledges the Recipt of the three Bills, and one Yesterday received which bears date Decbr 30th. I thank You sir for all your kind attention to my affairs— I inclose to You a Bill of the amount which You say will be due to You; as I do not like to be in debt, I should like to have all the Bills due to the Capenters all discharged before we commence a New buisness— with respect to the pump mr French requests: the President thinks it will injure the water, and as our Fathers and we

have drawn from the Well, he thinks it best to have it continued in its present State— the President will write to you soon respecting the Farms. I dont recollect whether I mentiond to you, that I thought mr Feild had better be employd in prepareing the stone for the underpinning of the House;
				The Sudden Death of Genll Washington has indeed produced a Chasm, as it respected the Army. his station at the Head of it kept down many passions which will now be brought into opperation, and have ample scope. Rank, Precedency, Right tittle will all contend. envy ambition Emulation and Jealousy will all array themselves— intrigue will work in the dark, but no alteration or addition, will be made at present; as there is no present necessity and the exigencies of the Country do not require it. the vacant place will not be suddenly fill’d. Time will mature the public opinion and the general voice direct Right I hope— As America can never possess an other citizen in whom So Many qualities united to attach the public affection, in War and in Peace, it can never be expected that any other appointment will give such universal satisfaction
				Every testimony of affection and Respect has been shewn to his Memory: the Danger is that the gratefull feelings of the public will outstrech the bounds of decency and decorum, and finally tend to injure a Character which they mean to honour— there was no doubt but that every state would voluntarily unite in some Marks of gratefull remembrance; this they have already done, and the call upon them to renew the tribute by public Authority, was altogether unnecessary yet it was what could not have been withstood, without an alteriation which must injure the feelings of the connections and give pain to the President: thus You see sir that in many instances, public Men are obliged to act against their better judgment. The resolution was alterd from its first form; making the thing perpetual, and confined to the Present Year— some Gentlemen ventured to speak their minds upon the Subject, and stated their objections, from the purest motives— Washingtons Character will stand unrivalled; throughout all America—
				You will be much gratified by reading Mrs Washingtons answer to the Presidents Letter. she was broght to tears upon reading the Letters of Private Friendship which mr shaw carried her; which was a happy effect, for she had not shed one before “the Grief which cannot weep, whispers the o’er fraught Heart and bids it Break” she was so melted into Sorrow, that she was two hours getting

through the Letter of the Presidents, and one which I wrote her, and tho she strove to See Mr shaw, she finally excused herself You will see by her replie to the President the struggle she had to bring her mind to relinquish the only consolatary Idea She had left her, that of mingleing her Ashes with his
				I request your acceptance of Genll Lees Oration. My best Regards to mrs Tufts and all Friends
				From Your affectionate
				
					A A
				
			